In a child custody proceeding pursuant to the Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Bivona, J.), dated November 6, 2000, as granted the father’s petition, transferring custody of the children to him.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In adjudicating custody disputes, the Family Court must consider the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167; Coakley v Goins, 240 AD2d 573) based on the totality of the circumstances (see Friederwitzer v Friederwitzer, 55 NY2d 89). The determination of the Family Court, which had the opportunity to assess the credibility of the witnesses, should not be disturbed unless it lacks a sound and substantial basis in the record (see Pabon v Martinez, 241 AD2d 550, 551; Schmidt v Schmidt, 234 AD2d 465).
*603Upon our review of the record, we are satisfied that the Family Court’s transfer of custody to the father has a sound and substantial basis in the record based on evidence that the mother was unable to care for the children’s educational and psychological needs (see Kozlowski v Kozlowski, 245 AD2d 290; Coakley v Goins, supra; Schmidt v Schmidt, supra; Cucinello v Cucinello, 234 AD2d 365). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.